OPINION OF THE COURT
Per Curiam.
By opinion and order of the Supreme Court of California dated September 18, 2001, the respondent was suspended from the practice of law in that jurisdiction for a period of six *6months, the execution of which was stayed on the conditions that he be placed on probation for a period of two years and that he be actually suspended for a period of 30 days.
On March 19, 2002, the petitioner served the respondent with a notice, pursuant to 22 NYCRR 691.3, advising him of his right to file a verified statement raising any of the defenses to the imposition of reciprocal discipline found in that section and to request a hearing prior to the imposition of such discipline. The respondent has not submitted the aforementioned verified statement or requested a hearing.
Inasmuch as the respondent has neither raised any of the enumerated defenses to the imposition of reciprocal discipline nor requested a hearing pursuant to 22 NYCRR 691.3 (d), the petitioner’s motion to impose reciprocal discipline upon him in New York is granted. The respondent is censured based on the discipline imposed on him in California.
Prudenti, P.J., Ritter, Santucci, Altman and H. Miller, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent is censured based on the discipline imposed on him in California.